          Case 2:20-cv-00893-JAT Document 9 Filed 05/14/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Arizona Recovery Housing Association,               No. CV-20-00893-PHX-JAT
10                   Plaintiff,                          ORDER
11   v.
12   Arizona Department of Health Services, et
     al.,
13
                     Defendants.
14
15           Pending before the Court is Plaintiff’s joint motion for a temporary restraining order

16   (“TRO”) and preliminary injunction (“PI”). The standard for obtaining a TRO and a PI is

17   identical. Synopsys, Inc. v. AzurEngine Techs., Inc., 401 F. Supp. 3d 1068, 1072 (S.D. Cal.
18   2019). However, they serve different purposes. W. Watersheds Project v. Bernhardt, 391

19   F. Supp. 3d 1002, 1008 (D. Or. 2019). Specifically,

20           “[A] temporary restraining order serves a purpose different from that of a
             preliminary injunction. ‘The purpose of a temporary restraining order is to
21           preserve an existing situation in status quo until the court has an opportunity
             to pass upon the merits of the demand for a preliminary injunction.’” Garcia
22           v. Yonkers Sch. Dist., 561 F.3d 97, 107 (2d Cir. 2009) (quoting Pan Am.
             World Airways, Inc. v. Flight Eng’rs’ Int’l Ass’n, PAA Chapter, 306 F.2d
23           840, 842-43 (2d Cir. 1962) ); see also Procter & Gamble Co. v. Bankers Tr.
             Co., 78 F.3d 219, 226 (6th Cir. 1996) (“[T]he purpose of a TRO under Rule
24           65 is to preserve the status quo so that a reasoned resolution of a dispute may
             be had.”); Bronco Wine Co. v. U.S. Dep't of Treasury, 997 F. Supp. 1309,
25           1313 (E.D. Cal. 1996) (“The purpose of a TRO is to preserve the status
             quo pending a full hearing on a preliminary injunction.”).
26
     W. Watersheds Project, 391 F. Supp. 3d at 1008–09. Additionally, while a TRO in some
27
     circumstances can be issued without notice, a PI cannot. See Fed. R. Civ. P. 65; see also
28
     Synopysys, Inc. 401 F. Supp. 3d at 1072 (“the primary difference [between a TRO and a PI
        Case 2:20-cv-00893-JAT Document 9 Filed 05/14/20 Page 2 of 3



 1   is] duration: preliminary injunctions remain in force throughout the litigation, while TROs,
 2   which are traditionally entered on an ex parte basis, are limited to 28 days. See Fed. R. Civ.
 3   Pro. 65(b)(2).”).
 4          Here, Plaintiff conflated the TRO and PI request into a single document without
 5   specifying the relief is seeks. Plaintiff did not indicate it was seeking the TRO on an ex
 6   parte basis, but Plaintiff did not endorse Defendants on the certificate of service. (Doc. 8
 7   at 18). Further, Plaintiff did not indicate it was seeking two separate remedies: a TRO for
 8   a limited period of time, to be followed by a PI after a hearing. (Doc. 8). Instead, Plaintiff
 9   merely said “oral argument requested.” (Doc. 8 at 1). Plaintiff’s proposed form of order
10   only adds to the confusion. (Doc. 8-2). The proposed form of Order appears to seek only
11   the relief of a TRO, meaning Plaintiff has failed to submit a proposed form of Order for
12   the PI portion of the motion. (Id.). Further, the proposed form of Order makes no mention
13   of whether Plaintiff anticipates giving Defendants notice, or the Court finding cause for
14   not giving notice. (Id.). Most importantly, however, the Court should be able to determine
15   the relief sought from the motion itself.
16          To allow the Court to manage its calendar, and to give Defendants fair notice of
17   what remedies the Court is entertaining at any particular hearing, the currently pending
18   joint motion for a TRO and PI will be denied, without prejudice. If Plaintiff in fact seeks
19   a TRO immediately, Plaintiff must file a motion for a TRO. Plaintiff must indicate whether
20   the TRO is being sought on an ex parte basis, and if so, must show why a TRO without
21   notice is warranted under Federal Rule of Civil Procedure 65(b)(1). Further, Plaintiff must
22   explain why, if the emergency relief of a TRO is necessary, it took Plaintiff six days from
23   when the case was filed to seek the TRO. See generally Oakland Tribune, Inc. v. Chronicle
24   Pub. Co. 762 F.2d 1374, 1377 (9th Cir. 1985).
25          Regardless of whether Plaintiff files a motion for a TRO, if Plaintiff seeks a
26   preliminary injunction that would be in place for the duration of this litigation, Plaintiff
27   must file a motion specifically seeking a preliminary injunction. Notice of this PI motion
28   must be given to Defendants. Fed. R. Civ. P. 65(a)(1). The Court will not undertake to


                                                 -2-
        Case 2:20-cv-00893-JAT Document 9 Filed 05/14/20 Page 3 of 3



 1   hold a hearing on any request for a PI until Plaintiff files with the Court proof that
 2   Defendants have been given notice of the motion. Further, any motion for a PI must
 3   indicate whether Plaintiff seeks an evidentiary hearing on the motion.
 4          Finally, in any re-filed request for a TRO or PI Plaintiff must indicate the amount
 5   of the bond it will post if a TRO or PI is granted. See Fed. R. Civ. P. 65(c) (“The court
 6   may issue a preliminary injunction or a temporary restraining order only if the movant gives
 7   security in an amount that the court considers proper to pay the costs and damages sustained
 8   by any party found to have been wrongfully enjoined or restrained.”) (emphasis added).
 9   The Court notes that the proposed form of order (Doc. 8-2) seeks to have the bond waived
10   for a TRO, but the motion itself makes no argument why such a waiver would be
11   appropriate. Further, neither the motion nor the proposed order makes reference to a bond
12   for a PI. While Plaintiff may argue to have the bond waived, Plaintiff must nonetheless
13   propose a bond amount in the event the Court rejects that argument.
14          Based on the foregoing,
15          IT IS ORDERED that the motion for temporary restraining order and preliminary
16   injunction (Doc. 8) is denied without prejudice.
17          Dated this 14th day of May, 2020.
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
